2uu828036 department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division a apr anise fuus uniform issue list hhh kaa hk ei kiki ik eere ere hakkar aker ree eeerere hakkar eka keira eerreeerer attn kaxkkkkkkekeekreeree legend company a raakkkkeakkereeeeeerere company b - kkk he kekrekekekeeke ik plan x rra kkhrerrakararer err plan y haakkkaaekekhakekekkaeke fund s kaakhkekkkerakkererer fund h hakkkkekekeekereeeeak date date rrr raia ier erk krkereer rrr eai e rear eir rrr e date err ere r ria eere hr date me rrr iii r err rarrr erik date er rrr i rrr ree rrr date date rarer ee rrr eheaaerier rr rehrraererier eerie dear hekkkkek this letter responds to your representative's letter dated date as supple- mented by correspondence dated date requesting rulings regarding the tax consequences of the spin-off of a subsidiary by its parent_corporation your authorized rep- resentative has submitted the following facts and representations in support of this request in a corporate_reorganization pursuant to sec_355 of the internal revenue on date code code company a spun off its branded apparel business into a stand-alone com- pany known as company b by issuing a stock_dividend of shares of company b common_stock the spin-off’ in a private_letter_ruling issued on date the office of associate chief_counsel corporate ruled that the spin-off will qualify for nonrecognition_of_gain_or_loss to q2uu82803 kakkkkkekkkekkkkkkkkkeeeek the shareholders of company a under sec_355 of the code in that same letter the office of associate chief_counsel corporate also ruled that the aggregate basis of com- pany a common_stock and company b common_stock including any fractional interest in company b common_stock in the hands of shareholders of company a common_stock im- mediately after the spin-off will be the same as the aggregate basis of the company a common_stock held by such shareholders immediately before the spin-off allocated in pro- portion to the fair_market_value of each in accordance with sec_1_358-2 of the in- come tax regulations regulations following the spin-off company a and company b will no longer be part of the same con- trolled group of corporations within the meaning of sec_414 c m or of the code company a established plan x effective date for the benefit of its employees and the employees of its participating subsidiaries plan x consists of a profit sharing plan with a cash_or_deferred_arrangement intended to satisfy the requirements of code sec_401 and sec_401 and an employee stock ownership component company a esop that is in- tended to satisfy the requirements of certain subsections of code sec_409 and code sec_4975 plan x also provides for employer matching_contributions the company a esop is designed to be invested primarily in company a shares which are employer secu- rities within the meaning of code sec_409 the company a esop consists primarily of the assets held in fund s the company a esop is leveraged under the terms of plan x company a shares that are held in suspense under the company a esop are released from the suspense_account as contributions necessary to enable the company a esop to make principal and interest payments on its outstanding loans are made to the company a esop_loan repayments are made semi-annually in june and de- cember of each year and shares are released annually following the december loan repay- ment the number of company a shares released each year bears the same proportion to the number of company a shares held immediately before the release as the semi-annual loan payments for the year bear to the total remaining loan payments required to be made under the loan under the terms of plan x eligible employees may contribute from zero percent to per- cent of compensation on a pre-tax basis subject_to the limitations of code sec_402 however highly compensated employees may not contribute more than five percent of com- pensation certain employees also may make after-tax contributions to plan x participants who make contributions to plan x also are eligible for employer matching contri- butions quired payments of loan principal and interest on the outstanding esop_loan with a mini- mum allocation to each participant of dollar_figure percent to percent of compensation plan x is an individual_account_plan that is intended to comply with sec_404 of the em- ployee retirement income security act of erisa each plan x participant is permit- ted to direct the investment of assets credited to his or her accounts under plan x in accor- dance with the terms of plan x annual employer contributions are invested initially in fund s plan x participants are permitted to elect to invest all contributions to their accounts and existing account balances in a diversified array of investment choices including fund s on in addition participants receive annual allocations based on the employers’ re- zuu sec_28u3 kakakkkkkkekkekkker aer any business_day subject_to the trading restrictions of the particular investment fund after the spin-off an additional investment fund will hold participants’ interests in company b shares for up to one year however participants will not be permitted to make new invest- ments in the fund participants may elect to receive payment of their accounts in a lump sum a partial distribu- tion or installments over a period of up to five years in the case of a former participant in a predecessor_plan certain forms of payment provided for under the predecessor_plan also may be available on termination of employment participants may elect to receive an in- kind distribution of their interests in fund s effective date company b established plan y as of date the plan x accounts of com- pany b employees were transferred to plan y in a direct trustee-to-trustee transfer of assets that satisfied the requirements of code sec_414 plan y consists of a profit sharing plan with a cash_or_deferred_arrangement intended to sat- isfy the requirements of code sec_401 and sec_401 and an employee stock ownership component company b esop that is intended to satisfy the requirements of certain sub- sections of code sec_409 and code sec_4975 the company b esop is nonleveraged and is designed to be invested primarily in employer_securities within the meaning of code sec_409 before the spin-off the company b esop was comprised of that portion of plan y invested in company a shares after the spin-off it is comprised of the employer stock fund invested in company b shares under the terms of plan y eligible employees may contribute from zero percent to per- cent of compensation on a pre-tax basis subject_to the limitations of code sec_402 however highly compensated employees may not contribute more than five percent of com- pensation with respect to periods after the spin-off each participant's employer may make all such con- matching_contributions and discretionary profit sharing contributions to plan y tributions will be made in cash plan y is an individual_account_plan that is intended to meet the requirements of sec_404 of erisa each plan y participant is permitted to direct the investment of assets cred- ited to his or her accounts under plan y in accordance with the terms of plan y participants in plan y are permitted to elect to invest contributions to their accounts and existing account balances in a diversified array of investment choices including fund h on any business_day subject_to the trading restrictions of the particular investment fund after the spin-off an additional investment fund will hold participants’ interests in company a shares for up to one year however participants will not be permitted to make new investments in the fund plan y participants may elect to receive payment of their accounts in a lump sum a partial_distribution or installments over a period of up to five years in the case of a former partici- pant in a predecessor_plan certain forms of payment provided for under the predecessor_plan also may be available upon termination of employment participants may elect to re- ceive distribution of amounts invested in fund h in company b shares keke kkkrkkekkerekeekeek ere 2uu828u3 as a result of the spin-off plan x and plan y each hold both company a and company b shares the plans each provide a one-year period during which participants may voluntarily elect to dispose_of their interest in non-employer shares in accordance with erisa sec_404 during date plan participants were permitted to affirmatively elect to retain their interests in the non-employer shares subsequent to the spin-off ie plan x participants could elect to retain their interest in company b shares and plan y participants could elect to retain their interest in the company a shares if a participant did not elect to retain his or her inter- est in non-employer shares after the spin-off then that interest was liquidated over the five business days immediately following the spin-off with the proceeds invested immediately thereafter in accordance with the participant's then current investment election if a partici- pant elected to retain his or her interest in non-employer shares after the spin-off the par- ticipant could elect to transfer all or a portion of such interest to another investment fund maintained under the applicable_plan at any time during the one-year period following the spin-off transition_period if the participant retained an interest in the non-employer shares as of the end of the transition_period that interest would be immediately liquidated by the trustee and the proceeds invested in accordance with the participant's current investment election when the proceeds of the non-employer shares are reinvested in accordance with the par- ticipant’s current investment election if a plan x participant's current investment election in- cludes an investment in fund s the proceeds of the participant’s interest in company b shares will be reinvested in fund s similarly if a plan y participant’s current investment election includes an investment in fund h the proceeds of the participant’s interest in com- in addition if a participant elects to transfer his pany a shares will be reinvested in fund h or her interest in the non-employer shares during the transition_period the participant may elect to invest all or a portion of such interest in the investment fund that constitutes em- ployer securities ie a plan x participant may elect to transfer all or a portion of his or her interest in company b shares to fund s in plan x and a plan y participant may elect to transfer all or a portion of his or her interest in company a shares to fund h in plan y company a and company b intend to provide the transition_period to a give participants sufficient time to liquidate their interests in non-employer shares b permit a smooth transi- tion and c avoid adversely affecting the market for company a or company b shares by requiring the sale of a significant number of shares at one time after the spin-off plan x will not acquire additional company b shares and plan y will not acquire additional com- pany a shares under subsection dollar_figure of plan x eligible participants are entitled to a minimum allocation of the company a shares released each calendar_year as the company a esop's loan is re- paid this allocation is provided by the employers through a loan repayment contribution to khakkekkkkkekrekekkek kkk erk plan x and a release of company a shares from the suspense_account in plan x the em- ployer’s contribution under subsection dollar_figure is determined and allocated in april of the year following the year to which the contribution applies based on their eligible compensation it is proposed that company b employees as of the spin-off participate in the allo- for cation of the company a esop release for through the spin-off further in lieu of releasing company a shares with respect to the company b employees it is proposed that company b shares be released from the sus- pense account to eligible employees once the minimum allocation has been completed in date the company b shares released to the company b employees will be transferred to plan y in a subsequent trustee-to-trustee transfer intended to satisfy the requirements of code sec_414 and such shares will be invested as part of fund h allocation has been completed and the appropriate number of company b once the shares has been released from the suspense_account with respect to company b employ- ees in plan x then any remaining company b shares held in the suspense_account will be liquidated and reinvested in company a shares based on the foregoing facts and representations your authorized representatives have re- quested the following rulings the company a shares held by plan y as of the spin-off will be securities_of_the_employer_corporation for purposes of code sec_402 and the net_unrealized_appreciation in such shares may be excluded from gross_income upon distribution by plan y to the extent provided in code sec_402 for purposes of determining net_unrealized_appreciation under code sec_2 e the basis of company a shares and company b shares held by plan y will be determined by allocating the basis of the company a shares immediately before the spin-off between the company a shares and the company b shares held immediately after the spin-off in proportion to their relative fair market values in accordance with code sec_358 with respect to a plan y participant whose interest in company a shares was liqui- dated over the five business days beginning on the spin-off to the extent the proceeds were invested in fund h immediately after the end of the five-day period such disposi- tion and reinvestment shall constitute an exchange of securities of the employer corpo- ration for purposes of code sec_402 so that the determination of net_unrealized_appreciation shall be made without regard to such disposition with respect to any other plan y participant to the extent the participant's interest in company a shares is dis- posed of and the proceeds immediately reinvested in fund h either at the participant's election during the transition_period or pursuant to applicable_plan y provisions at the end of the transition_period such disposition and reinvestment shall constitute an ex- change_of securities_of_the_employer_corporation for purposes of code sec_402 so that the determination of net_unrealized_appreciation shall be made without regard to such disposition 2vuvu8258036 krekkkkkrkekkeekrekkeer kkk ker in the event that plan y disposes of company a shares and reinvests the proceeds in company b shares for purposes of determining net_unrealized_appreciation under code sec_402 the basis of the replacement company b shares purchased with the proceeds of the company a shares sold by plan y will be equal to the basis of the company a shares sold code sec_402 states in pertinent part that for purposes of sec_402 and sec_72 in the case of a distribution other than a lump sum distribution the amount actually dis- tributed to any distributee from a_trust described in sec_402 shall not include any net_unrealized_appreciation in securities_of_the_employer_corporation attributable to amounts con- tributed by the employee code sec_402 states in pertinent part that for purposes of sec_402 and sec_72 in the case of any lump sum distribution which includes securities of the employer corpo- ration there shall be excluded from gross_income the net_unrealized_appreciation attributable to that part of the distribution which consists of securities_of_the_employer_corporation code sec_402 provides in pertinent part that for purposes of sec_402 the term securities_of_the_employer_corporation includes securities of a parent or subsidiary_corporation as defined in subsections e and f of code sec_424 of the employer corpo- ration code sec_402 provides a special rule for certain transactions code sec_402 states that for sec_402 purposes the determination of net_unrealized_appreciation will not apply to any transaction where a plan trustee disposes of securities_of_the_employer_corporation and uses the proceeds of such disposition to acquire securities_of_the_employer_corporation within days sec_1_402_a_-1 of the regulations provides that the amount of net unrealized ap- preciation in securities_of_the_employer_corporation that are distributed by the trust is the ex- cess of the market_value of such securities at the time of distribution over the cost or other basis of such securities to the trust sec_1_402_a_-1 of the regulations sets forth the manner in which the cost or other basis to the trust of a distributed security of the employer_corporation is calculated for the purpose of determining the net_unrealized_appreciation on such security under sec_1_402_a_-1 of the regulations neither employee salary deferrals made pursuant to a cash_or_deferred_arrangement nor matching_contributions are treated as em- ployee contributions for purposes of code sec_402 in revrul_73_29 1973_1_cb_198 securities of an employer_corporation held by its qualified_plan were transferred to the qualified_trust of an unrelated corporation when the first employer sold part of its business and transferred some of its employees to an unrelated corporation it was held that shares of stock of the seller corporation distributed from the buyer's qualified_trust to employees of the buyer corporation who are former employees of the seller corporation are securities_of_the_employer_corporation and will always be securitie sec_2uu825036 kakkkkakkkkkkekkkkk keke keke of the employer_corporation even after those shares and the employees in whose accounts they were held were transferred to an unrelated corporation in revrul_80_138 1980_1_cb_87 the service held that the transfer of employer_securities from an exempt trust maintained by a parent_corporation and its subsidiary to a newly established exempt trust of the subsidiary will not change the basis of the securities for purposes of computing net_unrealized_appreciation in the securities because the transfer is not a taxable_event with respect to ruling_request company b was a wholly-owned subsidiary of company a before the spin-off therefore before the spin-off company b shares constituted securi- ties of the employer_corporation within the meaning of code sec_402 pursuant to and simultaneously with the spin-off company b ceased to be a subsidiary of company a however the company b shares distributed to plan x and plan y pursuant to the spin- off represent part of the pre-spin-off value of the company a shares accordingly we con- clude that the shares of company a acquired by plan y as a result of the spin-off will con- tinue to be treated as securities_of_the_employer_corporation for purposes of code sec_402 in accordance with revrul_73_29 and the net_unrealized_appreciation in such shares may be excluded from gross_income upon distribution to a participant or benefi- ciary to the extent provided in sec_402 with respect to ruling_request company a has received a private_letter_ruling from the of- fice of chief_counsel stating that the spin-off will be tax-free under sec_355 of the code sec_1_358-2 of the regulations provides that if as a result of a transaction under sec_355 a shareholder who owned stock of only one class before the transaction owns stock of two or more classes after the transaction then the basis of all the stock held before the transaction is allocated among the stock of all classes held immediately after the transac- tion in proportion to the fair market values of the stock of each class accordingly with respect to ruling_request we conclude that for purposes of determining net_unrealized_appreciation under code sec_402 to the extent that the spin-off is a tax-free spin-off under code sec_355 the basis of the company a and company b shares held by plan y be determined by allocating the basis in the company a shares held by plan y immediately before the spin-off between the company a shares and the company b shares in propor- tion to their relative fair market values in accordance with code sec_358 with respect to ruling_request code sec_402 provides generally that for purposes of sec_402 in the case of any transaction in which either a the plan trustee ex- changes the plan's securities_of_the_employer_corporation for other such securities or b the plan trustee disposes of securities_of_the_employer_corporation and uses the proceeds of such disposition to acquire securities_of_the_employer_corporation within days or such longer period as the secretary may prescribe the determination of net unrealized apprecia- tion shall be made without regard to such transaction in this case to the extent there is an exchange of company a shares for company b shares or there is a disposition of company a shares followed by the reinvestment of the proceeds in company b shares such ex- change or disposition will constitute an exchange of securities_of_the_employer_corporation for the benefit of plan y participants immediately after the spin-off will kkkekekeeekrererekr kr here for purposes of code sec_402 so that the determination of net unrealized apprecia- tion shall be made without regard to such exchange or disposition in addition code sec_402 by its terms alone does not expressly prohibit participant- directed transactions further the legislative_history see senate report no pincite indicates that sec_402 applies to transactions that are in the exercise of fiduciary duty or are required by erisa and requires a participant-directed trustee to act in accordance with participant investment directions therefore it is appropriate for participant- directed dispositions and acquisitions of employer_securities to be covered by sec_402 provided that the transactions are completed within the required time frame accordingly with respect to ruling_request with respect to a plan y participant whose in- terest in company a shares was liquidated over the five business days beginning on the date of the spin-off to the extent the proceeds were invested in fund h immediately after the end of the five-day period such disposition and reinvestment shall constitute an ex- change_of securities_of_the_employer_corporation for purposes of code sec_402 so that the determination of net_unrealized_appreciation shall be made without regard to such disposition similarly with respect to any other plan y participant to the extent the participant's interest in company b shares is disposed of and the proceeds immediately reinvested in fund h ei- ther at the participant’s election during the transition_period or pursuant to applicable_plan y provisions at the end of the transition_period such disposition and reinvestment shall consti- tute an exchange of securities_of_the_employer_corporation for purposes of code sec_402 so that the determination of net_unrealized_appreciation shall be made without re- gard to such disposition with respect to ruling_request we have concluded with respect to ruling_request that to the extent plan y disposes of company a shares and the trustee of plan y reinvests the proceeds of the disposition in company b shares such disposition and reinvestment will constitute an exchange of securities_of_the_employer_corporation for purposes of code sec_402 so that the determination of net_unrealized_appreciation shall be made without regard to such disposition accordingly with respect to ruling we conclude that to the extent that plan y disposes of company a shares and reinvests the proceeds in company b shares for purposes of de- termining net_unrealized_appreciation under code sec_402 the basis of the re- placement company b shares will be equal to the basis of the company a shares this ruling letter is based on the assumption that plan x and plan y are qualified under code sec_401 that they meet the requirements of code sec_4975 and that their related trusts are tax exempt under code sec_501 at all relevant times no opinion is expressed or implied concerning the tax consequences of the proposed trans- actions under any other provision of the code or regulations or the tax treatment of any conditions existing at the time of or effects resulting from the proposed transactions that are not specifically covered by the above rulings kkkkkkekkkkrekrkeekekerer ere this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative if you have any questions concerning this ruling please contact sincerely donzell h littlejohn manager employee_plans technical group enclosures deleted copy notice
